department of the treasury internal_revenue_service washington d c date number release date cc dom corp uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel cc dom fs subject loans versus constructive dividends this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp corp x y closed years date date date date date date date a b c d e g h i j k issues whether distributions by corp and corp to x during closed tax_year sec_1 should be treated as loans and then recharacterized as constructive dividends in the first open tax_year conclusions distributions by corp and corp to x during the closed years should be characterized as constructive dividends in the year of receipt facts x was and continues to be the chief operating officer the ceo and controlling shareholder of corp and corp both corporations were and continue to be closely held by the x family during the closed years corp and corp distributed cash to x x corp and corp treated such distributions as loans to x as of date the corp and corp purported loan balances were dollar_figurea and dollar_figureb respectively based upon the fact that x was the ceo and controlling shareholder of the above corporations we believe x regulated the amount timing and characterization of the distributions from each corporation in exchange for the majority of distributions from corp to x x issued purported demand loans with annual interest at prime floating on the unpaid balance for each purported loan2 corp accrued interest on the purported demand loans in a separate_account in date an open_year x made two payments with respect the term closed years the closed years refers to tax years in which the statute_of_limitations for assessment has expired unless stated otherwise all transactions hereinafter are attributable to the closed years x issued demand loans in the amount of dollar_figurec to corp for distributions totaling dollar_figureb to the corp purported demand loans in the aggregate amount of approximately dollar_figured in the following year x made no repayments and received two distributions totaling more than dollar_figuree for which he issued two additional purported demand loans the corp purported demand loans differ from the corp purported demand loans in that the corp purported loans were treated as separate loans and the corp loan balances were rolled over each year in other words the beginning year’s corp loan balance was based on the prior year’s ending loan balance which included interest on the unpaid balance at the applicable_federal_rate during the closed years x made no repayments with respect to either purported loan balance however in date x repaid dollar_figureg of corp 1’s purported loan balance and in date he repaid approximately dollar_figured of corp 2’s purported loan balance no collateral or security was given for any of the purported demand loans since date no dividends have been paid_by corp and no dividends have ever been paid_by corp despite the fact that each corporation had significant earnings during the years at issue law and analysis the burden_of_proof is on the taxpayer to demonstrate that the amounts at issue are bona_fide loans and not taxable_distributions 290_us_111 the courts have always scrutinized transactions between closely held corporations and their shareholders 56_tc_1324 aff’d 496_f2d_876 5th cir a transfer of money is a loan for federal_income_tax purposes if at the time the funds were transferred the transferee unconditionally intended to repay the money and the transferor unconditionally intended to secure repayment 88_tc_604 aff’d 855_f2d_855 8th cir and 36_tc_395 thus for x to treat the distributions from corp and corp as loans x must prove that at the time of each distribution he unconditionally intended to repay the amounts received and the corporation unconditionally intended to require payment haag v commissioner supra pincite and miele v commissioner t c aff’d 474_f2d_1338 3d cir cert den 414_us_982 during date x’s salary from each corporation exceeded dollar_figureh in date and date x’s combined salary from corp and corp was approximately dollar_figurei and dollar_figurej respectively whether shareholder withdrawals are bona_fide loans is a question of fact the answer to which must be based upon a consideration and evaluation of all surrounding circumstances courts have considered the following factors in deciding whether distributions from a c_corporation to a shareholder are loans the extent to which the shareholder controls the corporation the earnings and dividend history of the corporation the magnitude of the withdrawals and whether a ceiling existed to limit the amount the corporation advanced how the parties recorded the withdrawals on their books_and_records whether the parties executed notes whether interest was paid_or_accrued whether security was given for the loan whether there was a set maturity_date whether the corporation ever required repayment whether the shareholder was in a position to repay the withdrawals and whether there was any indication the shareholder attempted to repay withdrawals jones v commissioner t c memo based on the following x controlled corp and corp during the closed years x continues to control corp and corp notwithstanding the fact that each corp and corp has sufficient earnings_and_profits neither corporation has paid any dividends for the past k years the amounts of distributions were not limited no security was given for any of the distributions none of the purported loans set a maturity_date neither corp nor corp ever required repayment based on x’s salary during the closed years x had the means to make payments on each of the purported loan balances and during the closed years x never attempted to repay any amount of the loan balances we do not believe that the purported loans during the closed years are bona_fide loans for federal_income_tax purposes when a corporation confers an economic benefit upon a shareholder in his capacity as such without an expectation of reimbursement that economic benefit becomes a constructive_dividend taxable as such 577_f2d_1206 5th cir accordingly a distribution made by a corporation for the personal benefit of its shareholders may result in the receipt of constructive dividends 621_f2d_731 5th cir and 56_tc_1225 in determining whether constructive dividends have been received the key factors are whether the shareholders received economic benefits from the corporation without expectation of repayment and whether the company provided benefits made available to the shareholders were primarily of a personal nature rather than in the business interests of the corporation ireland v united_states supra pincite and loftin woodward inc v united_states supra pincite7 it is clear that x received economic benefits from both the corp and corp distributions our next inquiry is whether x intended to repay either corp or corp for the distributions during the closed years based upon the aforementioned factors used in determining that the purported loans should not be treated as loans for federal_income_tax purposes we believe any repayment of the purported loans was at the discretion of x coupled with the irregular payment history the complete discretion suggests there was never any intent to repay the loans predicated upon our conclusions that i x received economic benefits from the closed_year distributions ii x did not unconditionally intend to repay the purported loans and iii neither corp nor corp unconditionally required repayment of the closed_year distributions we conclude that the distributions from corp and corp during the closed years were constructive dividends in the year of receipt case development hazards and other consideration sec_4 if you have any further question please call deborah a butler assistant chief_counsel field service by arturo estrada acting chief corporate branch
